Matter of Felicia S.A. v Gary C. (2017 NY Slip Op 07563)





Matter of Felicia S.A. v Gary C.


2017 NY Slip Op 07563


Decided on October 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2017

Richter, J.P., Webber, Kern, Moulton, JJ.


4829

[*1]In re Felicia S. A., Petitioner-Appellant,
vGary C., Respondent-Respondent.
In re Gary C., Petitioner-Respondent,
vFelicia S. A., Respondent-Appellant.


Law Office of Dewette C. Aughtry, Brooklyn, for appellant.
Law Office of Ursula A. Gangemi, P.C., Brooklyn (Ursula A. Gangemi of counsel), for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for children.

Order, Family Court, New York County (Christopher W. Coffey, Referee), entered on or about June 6, 2016, which granted the petitions in part, and awarded joint legal and physical custody of the children to the parties, unanimously affirmed, without costs.
The record does not support the mother's contention that there was a prior custody arrangement in place, and thus the court's paramount consideration is the "ultimate best interest" of the children as opposed to whether there has been a change in circumstances (Friederwitzer v Friederwitzer, 55 NY2d 89, 94 [1982]). The Family Court's finding that it was in the children's best interest to award joint legal and physical custody to the parties was amply supported.
The parties appear equally well-suited to provide for the children's needs, have conducted themselves civilly and have generally set aside their personal feelings for the sake of the children (Matter of Victoria H. [Tetsuhito A.], 110 AD3d 636, 636-637 [1st Dept 2013]). The parties have been able to resolve their custody and visitation disputes despite their failure to communicate directly (Matter of Johanys M. v Eddy A., 115 AD3d 460, 461 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 31, 2017
CLERK